DETAILED ACTION
This action is responsive to the Remarks and Claim Amendments filed on April 28, 2021.
Claims 1, 3, 12, 18, 23 and 25 have been amended. Claim 11 has been canceled. 
Claims 24 and 26 have been previously canceled. Claims 1-10, 12-23 and 25 have been examined. Claims 1-10, 12-23 and 25 (Renumbered to claims 1-23) are allowed.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendments
The objection of the Abstract has been withdrawn in view of applicant’s amendments.
The claim objection of claim 18 has been withdrawn in view of applicant’s amendments.

Reason for Allowance 

The following is an examiner’s statement of reasons for allowance: 
   	After further searches and consideration the Examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior art of record. Independent claims 1, 23 and 25 (Renumbered to claims 1 and 22-23) are considered allowable since when reading the In claims 1, 23 and 25:
“providing a host computing device executing test infrastructure system software for testing a plurality of devices under test (DUTs) using a test suite having a plurality of tests to be executed by the plurality of DUTs, the plurality of DUTs comprising a first DUT and a second DUT, wherein the first DUT and the second DUT share a common design, wherein each of the plurality of DUTs utilize a common hardware component, and wherein the plurality of tests comprise a first test and a second test;
determining whether the first test is to be executed on the second DUT by: selecting first failing test results from the first test results, the first failing test results for one or more failed executions of the first test by the first DUT; analyzing the first failing test results to determine whether the common hardware component is associated with the first failing test results; and after determining that the common hardware component is associated with the first failing test results, determining not to execute the first test on the second DUT.”
 
The following prior art references being made of record were found to be relevant to allowed independent claims 1, 23 and 25. A summary of each reference is provided followed by an explanation as to why the reference does not teach, either solely, or in Lee. (US Pat. No. 6,892,154)  	Lee set forth a method for generating a test case for testing a device to be connected to a computer is disclosed. A base test object is provided. The base test object defines test properties for a device. The base test object includes a transaction generator that generates transactions. An extending test object is created, the extending test object defines test properties for a distinct configuration of the device. The extending test object also inherits at least one test property of the base test object.  The transaction generator is executed to generate several transactions for the test case, each of the transactions defining a stimulus being specifically designed to stimulate at least one test property of the distinct configuration of the device. However, Charbonneau does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1, 23 and 25.  

   	Horn (US Pub. No. 2013/0006567)  	Horn set forth a method for scheduling a use of test resources comprises obtaining an assignment of a test resource to each test group of a test flow. The test flow comprises an initial execution order. The method comprises checking for a resource conflict between an assignment of a test resource to a given test group in a test flow and an assignment of other test resources to other test groups and test flows.  The other test groups are scheduled for a temporally overlapping execution with the given test group. The method comprises manipulating the test flow execution order of 
Based on the prior arts of record, Examiner concluded that the claimed invention as set forth in each of the independent claims in the subject application are allowable; therefore, dependent claims set forth in the application are also allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to examiner Anibal Rivera, whose telephone/fax numbers are (571) 270-1200 and (571) 270-2200, respectively. The examiner can normally be reached Monday-Friday from 7:30 AM to 5:00 PM.
  	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough, can be reached at (571) 272-6799.

  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANIBAL RIVERA/Primary Examiner, Art Unit 2192